Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 & 02/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following: 
differential amplification circuit
amplification factor adjustment circuit
amplification circuit which outputs a differential voltage
control circuit
battery with internal resistance
First and second input terminals
Output terminal
as described in the claims & the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (U.S. 2005/0218976 A1) in view of Wang et al. (U.S. 2018/0212279 A1).
As to claim 1, Haraguchi et al. disclose a voltage detection device as seen in Fig. 1 comprising: a differential amplification circuit 1 configured to include a first input IN1 terminal configured to receive a first voltage of power supplied from a battery 101 (see par. 0033) , a second input terminal IN2 configured to receive a second voltage of the power that is a voltage different from the first voltage and is supplied from the battery (see pars. 0033-0035), an amplification factor adjustment circuit capable of adjusting a voltage amplification factor AV (see par. 0045), an amplification circuit 1 configured to amplify a differential voltage between the first voltage received from the first input terminal and the second voltage received from the second input terminal at the amplification factor adjusted by the amplification factor adjustment circuit (see pars. 0034-0035 wherein differential voltage amplifier circuit section 1 is equipped with an input terminal IN1, an input terminal IN2, a bias voltage input terminal VO, and an output terminal OT1 for the differential voltage amplifier circuit section), and an output terminal OP configured to output the differential voltage amplified by the amplification circuit (see par. 0036, wherein the resistor R3 is connected to the bias voltage terminal VR, and one end of the resistor R4 is connected to the output of the differential amplifier OP1).
Haraguchi et al. fail to disclose a control circuit which configured to detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage, and configured to control the amplification factor adjustment circuit, wherein the control circuit is configured to control the amplification factor adjustment circuit based on a maximum voltage representing a highest voltage detectable by the control circuit and the differential voltage output from the output terminal so as to set the amplification factor of the amplification circuit.
In related art, US 2018/0212279 to Wang et al. discloses that a control circuit 210 which configured to detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage (see par. 0051-0053), and configured to control the amplification factor adjustment circuit 261, wherein the control circuit 210 is configured to control the amplification factor adjustment circuit based on a maximum voltage representing a highest voltage detectable by the control circuit 210 and the differential voltage output from the output terminal PO1 or PO2 so as to set the amplification factor of the amplification circuit 240 (see pars. 0041-0053, wherein the differential amplifier 240 has two input terminals (a first input terminal In1 and a second input terminal In2) and one output terminal (output terminal Out), and outputs from the output terminal an amplified voltage Vm obtained by amplifying a differential value of a voltage input to these two input terminals with a predetermined amplification factor Av).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Wang et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Wang’s pars. 0051, 0077 & claim 1).


    PNG
    media_image1.png
    455
    766
    media_image1.png
    Greyscale


As to claim 2, Haraguchi et al. disclose the voltage detection device 2. Haraguchi et al. fail to disclose the control circuit is configured to control the amplification factor adjustment circuit to reduce the amplification factor of the amplification circuit when the differential voltage output from the output terminal has reached the maximum voltage.
In related art, US 2018/0212279 to Wang et al. discloses that the control circuit 210 is configured to control the amplification factor adjustment circuit 261 to reduce the amplification factor of the amplification circuit when the differential voltage output from the output terminal PO1 or PO2 has reached the maximum voltage (see pars. 0041-0053, wherein the differential amplifier 240 has two input terminals (a first input terminal In1 and a second input terminal In2) and one output terminal (output terminal Out), and outputs from the output terminal an amplified voltage Vm obtained by amplifying a differential value of a voltage input to these two input terminals with a predetermined amplification factor Av).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Wang et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Wang’s pars. 0051, 0077 & claim 1).

As to claim 3, Haraguchi et al. disclose wherein the amplification factor adjustment circuit 1  includes a plurality of resistors R1-R4 and a switch circuit SW3 configured to switch connections of the resistors R1-R4, and is configured to cause the switch circuit to switch the connections of the resistors so as to adjust the amplification factor of the amplification circuit 1 (see pars. 0036-0038, wherein the switch SW3 is connected so as to be able to switch between the output of the subtraction circuit section 3 and the bias voltage input terminal VO and connected to the bias voltage terminal VR).

As to claim 4, Haraguchi et al. disclose wherein the amplification factor adjustment circuit 1 includes a plurality of resistors R1-R4 and a switch circuit SW4 configured to Switch connections of the resistors R1-R4, and is configured to cause the switch circuit to switch the connections of the resistors so as to adjust the amplification factor of the amplification circuit (see pars. 0035 & 0078, the switch SW4 to one ends of the resistor R1 and the switch SW1 at a node N1. The input terminal IN2 is connected via the switch SW5 to the other ends of the resistor R2 and the switch SW1 at a node N2 ).

Regarding claim 5, Haraguchi et al. disclose a voltage detection device as seen in Fig. 1 comprising: a differential amplification circuit 1 configured to include a first input IN1 terminal configured to receive a first voltage of power supplied from a battery 101 (see par. 0033) , a second input terminal IN2 configured to receive a second voltage of the power that is a voltage different from the first voltage and is supplied from the battery (see pars. 0033-0035), an amplification factor adjustment circuit capable of adjusting a voltage amplification factor AV (see par. 0045), an amplification circuit 1 configured to amplify a differential voltage between the first voltage received from the first input terminal and the second voltage received from the second input terminal at the amplification factor adjusted by the amplification factor adjustment circuit (see pars. 0034-0035 wherein differential voltage amplifier circuit section 1 is equipped with an input terminal IN1, an input terminal IN2, a bias voltage input terminal VO, and an output terminal OT1 for the differential voltage amplifier circuit section), and an output terminal OP configured to output the differential voltage amplified by the amplification circuit (see par. 0036, wherein the resistor R3 is connected to the bias voltage terminal VR, and one end of the resistor R4 is connected to the output of the differential amplifier OP1).
Haraguchi et al. fail to disclose a control circuit configured to detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage, and configured to control the amplification factor adjustment circuit, wherein the control circuit is configured to control the amplification factor adjustment circuit according to a period of use in which the battery has been used so as to set the amplification factor of the amplification circuit.
In related art, US 2018/0212279 to Wang et al. discloses that a control circuit 210 which configured to detect the differential voltage output from the differential amplification circuit and calculate an internal resistance value of the battery based on the differential voltage (see par. 0051-0053), and configured to control the amplification factor adjustment circuit 261, wherein the control circuit 210 is configured to control the amplification factor adjustment circuit based on a maximum voltage representing a highest voltage detectable by the control circuit 210 and the differential voltage output from the output terminal PO1 or PO2 so as to set the amplification factor of the amplification circuit 240 (see pars. 0041-0053, wherein the differential amplifier 240 has two input terminals (a first input terminal In1 and a second input terminal In2) and one output terminal (output terminal Out), and outputs from the output terminal an amplified voltage Vm obtained by amplifying a differential value of a voltage input to these two input terminals with a predetermined amplification factor Av).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplification circuit taught by Haraguchi et al. to include the control circuit as taught by Wang et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the voltage detection device can accurately detect an internal resistance value of a battery. The voltage detection device according to the present embodiment sets the amplification factor of the amplification circuit according to a period of use in which the battery has been used, and thereby, can make the differential voltage output from the differential amplification circuit closer to the maximum voltage within the range not exceeding the maximum voltage of the control circuit (see Wang’s pars. 0051, 0077 & claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 22, 2022. 

/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858